FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                         November 27, 2018
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,
                                                             No. 17-4187
 v.                                                (D.C. No. 1:15-CR-00041-DB-1)
                                                              (D. Utah)
 DEJON RAMON WALDRON,

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before HOLMES, BALDOCK, and CARSON, Circuit Judges.
                  _________________________________

      Law enforcement officers arrested Defendant DeJon Ramon Waldron

following a search of his girlfriend’s apartment, where Defendant resided. In May

2016, a jury convicted Defendant of possession of methamphetamine with intent to

distribute, possession of marijuana with intent to distribute, felon in possession of

firearms and ammunition, possession of a firearm in furtherance of a drug trafficking

crime, and felon in possession of body armor. During the trial, unknown to both

Defendant and counsel for the government, one of the government’s witnesses—an

Ogden, Utah police officer—was under investigation for lying to his supervisor.



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      After discovering this information, Defendant filed a motion for a new trial,

contending the government’s failure to disclose that information before trial violated

Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405 U.S. 150

(1972). The district court denied the motion, because the witness was not critical and

Defendant failed to show the evidence at issue was material. On appeal, Defendant

challenges the district court’s conclusion and raises additional arguments regarding

due process, ineffective assistance of counsel, the jury instructions, and sufficiency

of the evidence. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.

                                           I.

      An anonymous source reported to Utah Adult Probation and Parole that

Defendant, a parolee, possessed guns and drugs. Because of that tip, Utah Adult

Probation and Parole executed a search of Defendant’s residence with the assistance

of the Ogden, Utah Police Department (“OPD”). Four OPD officers—Shane Keyes,

Lucas Call, Michael Rounkles, and Matthew Ward—searched Defendant’s home.

Defendant’s girlfriend, Kyerinda Moore; Moore’s three minor children; and another

individual, Chaz Thompson were also present during the search.

      In the course of the search, agents discovered a locked closet on a balcony.

The closet contained a small Sentry safe and a large red duffel bag. Officers gained

entry to the balcony closet and safe with a set of keys they found on Defendant’s

person.   The duffel bag contained a Glock handgun, two magazines, a bullet-proof

vest, and a rifle. The safe contained a baggy of methamphetamine, ammunition,

multiple empty baggies, and a firearm cleaning kit.

                                           2
      Other parts of the apartment contained contraband as well. Officers

additionally found heroin and methamphetamine in the chest pocket of a pair of

women’s overalls in the master bedroom closet, as well as rolled marijuana cigarettes

and a scale disguised as a cell phone in the pockets of pink and purple coats in a hall

closet. Agents also discovered a large quantity of marijuana in a laundry basket in a

child’s room.

      Following the search, a grand jury returned a superseding indictment charging

Defendant with possession of methamphetamine with intent to distribute (Count I);

possession of heroin with intent to distribute (Count II); possession of marijuana with

intent to distribute (Count III); felon in possession of firearms and ammunition

(Count IV); possession of a firearm in furtherance of a drug trafficking crime (Count

V); possession of a firearm with an obliterated serial number (Count VI); and felon in

possession of body armor (Count VII).1

      Prior to trial, on April 14, 2016, the United States Attorney’s Office contacted

an OPD assistant chief seeking any potential impeachment information regarding one

of the officers that searched Defendant’s apartment—Sergeant Lucas Call—as

required by Giglio v. United States, 405 U.S. 150 (1972) (holding that where

reliability of a witness may be determinative of guilt or innocence, nondisclosure of

evidence affecting credibility falls within the rule that suppression of material

evidence justifies a new trial). The request stated that OPD should make the


      1
        A grand jury initially returned an indictment on June 17, 2015. A grand jury
returned the operative superseding indictment on April 6, 2016.
                                            3
Government aware of any additional potential impeachment information arising after

the request and during the pendency of the criminal action. Young responded on

April 19, 2016, that Call’s personnel file and his search revealed no investigations or

discipline calling into question Call’s credibility or honesty.

      Less than one week later, on April 24, 2016, Call pursued a stolen vehicle

without authorization. On April 26, 2016, OPD Internal Affairs initiated an

investigation into whether Call followed proper procedures when he engaged in that

pursuit and whether he truthfully informed his supervisor about his involvement and

related matters connected with the pursuit.

      Call met with Assistant United States Attorney Holly Shick on April 27, 2016,

to prepare for trial. Shick asked Call a series of questions to uncover potential

impeachment material. Call’s answers raised no Giglio concerns. Two days later, on

April 29, 2016, OPD Internal Affairs interviewed Call. At that meeting, Call signed

an acknowledgement that the inquiry into his conduct involved “lying, incompetence,

failure to comply with orders, and pursuit policy violations.”

      Defendant’s trial commenced on May 2, 2016. While the attorneys selected a

jury, Call attempted to contact the government’s attorneys. Shick telephoned Call

during a break. Call explained that he was very sick from food poisoning and asked

whether it was necessary for him to testify. During the same conversation, Call told

Shick that OPD had placed him on leave because he participated in an unauthorized

pursuit. Shick informed Call that he had to testify.



                                            4
      The government’s attorneys then attended an ex parte conference with the

district court. At that conference, they told the district court about the call. The

district court inquired whether the incident involved allegations of dishonesty. The

prosecutors could not answer the district court’s question, but agreed to seek the

answer from Call. The district court advised that if no allegations of dishonesty

existed, then the government would not need to disclose the incident. Later that day,

Call informed Shick that the investigation did not involve allegations of dishonesty.

He further stated that he had not been interviewed and that his supervisors were

reviewing his dash camera video before interviewing him. Based on his

misrepresentations, the government’s attorneys did not disclose the investigation to

the defense.

      During jury selection, the district judge told the potential jurors that they

should “be true to the obligation to find a person guilty if the evidence is sufficient to

persuade beyond a reasonable doubt that the person did what they are accused of

doing.” After jury selection, the district court noted “Defendant is not required to put

on any evidence. He can call witnesses if he wants to. There has been an indication

that none are expected, but if he changes his mind, that is his right.” The district

court further instructed the jury: “You’re finders of the facts and you should keep an

open mind. I don’t care if you talk to each other about the case along the way, but

you should keep an open mind and not form any opinions or little cliques of people

who think one way or another about the case as the process moves along.”



                                            5
      At trial, Call testified on direct examination solely about his role in searching

one part of the master bedroom closet. In an apparent effort to show Defendant’s

knowledge of the contraband located in the apartment, Call told the jury that the male

clothing in the closet was meticulously organized. He testified that he located a

male’s dark jacket in the closet, and that he located a large amount of well-organized

cash and two silver keys in separate pockets in that jacket. He identified those keys

and photographs of the cash and other evidence, as well as a photograph of the closet.

Cross-examination consisted of three questions, which confirmed that Call found

money in the jacket and did not find drugs or identification in the jacket.

      Various officers’ testimony established that a set of keys possessed by

Defendant at the time of the search opened the balcony closet and the safe. Utah

Adult Probation and Parole Officer Stuart Carver testified that at the time of the

search, Defendant’s wallet was attached to his belt by a silver chain and a set of keys

was clipped to the silver chain. Detective Keyes testified that Defendant’s

identification was found in his wallet. Utah Adult Probation and Parole Officer Todd

Kirk testified that OPD Detective Matthew Ward brought to the balcony the keys that

unlocked the balcony storage closet and the safe. Kirk also testified that the officers

located contraband and other items in the storage closet and the safe. Ward testified

that he obtained the keys he used to open the balcony storage closet and safe directly

from Defendant’s person. Ward did not know that Call located a second set of keys

in the master bedroom closet. Finally, like Call, OPD Detective Michael Rounkles



                                           6
testified that the men’s clothing in the master bedroom closet was meticulously

organized.

      After the parties rested, the district court instructed the jury regarding the

government’s burden of proof. The district court’s instruction tracked Tenth Circuit

Pattern Instruction § 1.05 on the burden of proof. The district court explained to the

jury that the Government bore the burden of proving the Defendant guilty beyond a

reasonable doubt.

      On May 3, 2016, a jury convicted Defendant on Counts I, III, IV, V, and VII

of the superseding indictment. On May 6, 2016, OPD emailed the government with a

follow up response to the Giglio request. OPD wrote: “We have initiated an internal

investigation regarding Sgt. Luke Call. The incident occurred last week and he has

been found to have lied to a supervisor and a subordinate.” The government

requested a copy of the Investigation Report and provided the report to defense

counsel on May 12, 2016.

      Defendant timely filed a motion for a new trial, claiming the government

violated Brady by failing to provide the defense with impeachment material before

trial. The district court denied the motion, holding that the evidence allegedly

suppressed was not material because Call’s testimony was cumulative and not

absolutely critical, essential, or of paramount importance to the government’s case.

      Over eight months later, on July 19, 2017, Defendant, through newly-retained

counsel, filed a Motion for Reconsideration of the district court’s order denying the

motion for a new trial. In that motion, Defendant raised many arguments for the first

                                           7
time, including that the district court violated his Due Process rights by engaging in

ex parte communications with the government regarding the Giglio issue and that his

trial counsel was ineffective. The district court denied the Motion for

Reconsideration, holding that because Defendant did not base his claims on newly

discovered evidence, his motion was untimely.

      The district court subsequently sentenced Defendant to 144 months in custody

on Counts I, III, IV, and VII, and an additional 60 months on Count V, for a total of

204 months imprisonment. Defendant appealed.

                                           II.

      Defendant now raises the following challenges to his convictions:

(1) the government suppressed evidence under Brady and Giglio by failing to

disclose the investigation into Call’s conduct and by failing to discover that

investigation; (2) the district court violated Defendant’s Due Process rights by

holding an ex parte conference with government counsel regarding potential

impeachment evidence; (3) the district court erred in several pre-instructions to the

jury; (4) defense counsel was ineffective when counsel presented Defendant’s case at

trial and when counsel presented Defendant’s motion for a new trial; and (5) the

government introduced insufficient evidence of dominion and control to sustain his

conviction. We address each issue in turn.

                                           A.

      “The Brady doctrine protects a defendant’s due process right to a fair trial by

ensuring that the prosecution does not conceal evidence that could warrant an

                                           8
acquittal.” United States v. Headman, 594 F.3d 1179, 1183 (10th Cir. 2010). To

establish a Brady violation, a defendant seeking a new trial must show “(1) the

prosecution suppressed evidence, (2) the evidence was favorable to the defendant,

and (3) the evidence was material.” United States v. Mendez, 514 F.3d 1035, 1046

(10th Cir. 2008). “This duty to disclose applies not only to prosecutors, but also to

police and other government investigators.” United States v. Smith, 534 F.3d 1211,

1221 (10th Cir. 2008). Impeachment evidence falls within the Brady rule. Headman,

594 F.3d at 1183. Evidence “significantly enhancing the quality of the impeachment

evidence” usually will be material. Id. “Although Brady claims typically arise from

nondisclosure of facts that occurred before trial, they can be based on nondisclosure

of favorable evidence (such as impeachment evidence) that is unavailable to the

government until the trial is underway.” Id. We review de novo a claim of failure to

disclose evidence in violation of Brady. United States v. Scarborough, 128 F.3d

1373, 1376 (10th Cir. 1997).

      Defendant claims that the government violated his rights under Brady by

failing to discover the investigation into Call’s conduct and by failing to notify him

of the investigation. He contends the evidence is material impeachment evidence.

The district court determined that Call’s testimony was cumulative, addressed only

the search of one-half of a bedroom closet in which Call found no contraband and

was, therefore, not material.

      Defendant claims the district court erred by concluding that Call’s evidence

was immaterial. Defendant argues that although Call minimized his role in the

                                           9
search of the apartment, his role in the investigation was significant in other respects.

For example, Call participated in the interview of Defendant’s girlfriend, who gave

conflicting statements as to whom the contraband belonged after the officers accused

Defendant of distancing himself from the contraband. Defendant also argues that

prosecutors relied upon Call’s testimony that he found a second set of keys in a closet

to bolster the link between Defendant to the items in the storage closet. Finally,

Defendant asserts that the government treated Call as a critical witness by

(1) requiring his presence at trial; and (2) by mentioning his participation in the

search during its closing argument.

      Defendant’s Brady claim fails because he has not shown that the undisclosed

information is material. “Evidence is only material if it creates a reasonable

probability that, had the evidence been disclosed to the defense, the result of the

proceeding would have been different.” Smith, 534 F.3d at 1223 (internal quotation

marks omitted). “A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Id. (internal quotation marks omitted). “To make the

materiality determination, we view the suppressed evidence’s significance in relation

to the record as a whole.” United States v. Cooper, 654 F.3d 1104, 1120 (10th Cir.

2011). “What might be considered insignificant evidence in a strong case might

suffice to disturb an already questionable verdict.” Id.

      “In instances where we have concluded that the allegedly suppressed

impeachment evidence was material, we have stressed that the witness being

impeached was absolutely critical to the government’s case.” Id. at 1123. The

                                           10
evidence in this case does not support a conclusion that Call was a crucial or critical

witness to the government’s case. Indeed, several other witnesses that testified at

trial provided commensurate testimony—making Call’s testimony cumulative. Id.

As the district court concluded, Call testified regarding narrow issues relating to the

search of one half of the master bedroom closet where he found no contraband. He

did find a set of keys that appeared identical to the keys that linked Defendant to the

drugs, guns, ammunition, and body armor in the balcony closet and safe. The fact

that he located an ostensibly identical set of keys, however, provided little to the

prosecution and cannot be described as “crucial” or “critical” to the government’s

case because the keys used by officers to open the balcony closet and safe were

located on Defendant’s person. In addition, Detective Rounkles corroborated Call’s

testimony when he testified that the men’s clothing in the master bedroom closet was

meticulously organized. The district court correctly determined that, in light of the

overwhelming testimony against Defendant from other witnesses, Call’s testimony

was cumulative and not absolutely critical, essential, or of paramount importance to

the government’s case.

      We also reject Defendant’s contention that the government’s reference to his

testimony in its closing argument made Call a critical witness. A review of the

closing argument demonstrates Call played a minor role in the government’s closing

argument. Although the government mentioned both sets of keys in closing

argument, the keys Call found in the master bedroom closet were not the keys that

directly linked Defendant to the storage closet and contraband. Both Detective Ward

                                           11
and Officer Kirk testified that the keys Ward removed from Defendant’s person

opened the closet door and the safe inside of the closet. And, even though the

government mentioned Call by name when it referenced the meticulous organization

found in Defendant’s closet, Detective Rounkles provided similar testimony. For

these reasons, Defendant’s argument fails. See United States v. Reese, 745 F.3d

1075, 1089 (10th Cir. 2014) (concluding that although the government mentioned a

specific officer a handful of times in its closing, that fact did not make the officer a

critical witness).

       In rejecting Defendant’s arguments, we are mindful of the Supreme Court’s

admonition not to look for “ample, independent evidence of guilt” or “evidence

sufficient to support the [jury’s] findings.” United States v. Ford, 550 F.3d 975, 983

(10th Cir. 2008) (citing Strickler v. Greene, 527 U.S. 263, 290 (1999)). “The critical

question is whether the lack of impeachment evidence shakes our confidence in the

guilty verdict.” Smith, 534 F.3d at 1223. Considering the testimony of the other

witnesses at trial—specifically, that other officers found the keys on Defendant’s

person that opened the balcony closet and safe—we conclude Call’s testimony was

not a crucial or critical part of the government’s case. Id. Because the impeachment

evidence does not shake our confidence in the guilty verdict, even assuming that the

Government violated the first two prongs of Brady by suppressing evidence favorable




                                            12
to Defendant, the third prong of Brady is not met—i.e., the evidence is not material—

and Defendant is not entitled to a new trial.2

                                           B.

      Defendant next contends the district court violated his right to due process of

law when it held an ex parte conference with the government regarding Sergeant

Call.3 Defendant did not raise this argument in his motion for a new trial. Rather, he


      2
         For the first time in his Motion for Reconsideration, Defendant argued the
evidence was material in light of alleged discrepancies in the Government’s case.
Defendant indicates that Call allegedly participated in interviewing Defendant’s
girlfriend, who allegedly gave conflicting statements as to whom the contraband
belonged. Defendant also posits that law enforcement officers set out to definitively
link him to the items in the storage closet and the fact that Sergeant Call reportedly
found a second set of keys bolsters that assertion. This argument, which the district
court did not have the opportunity to reach, does not impact our materiality analysis.
Multiple officers questioned Defendant’s girlfriend, and the testimony at trial clearly
established that the keys located on Defendant’s person opened the storage closet and
safe. Defendant has failed to argue for plain error on these arguments. See United
States v. De Vaughn, 694 F.3d 1141, 1159 (10th Cir. 2012) (stating the criminal
defendant has the burden to satisfy the plain error rule.) Whether his failure to argue
for plain error waives this claim on appeal, under our plain error standard of review
for forfeited arguments, see infra Section II.B., Defendant cannot establish plain error
because he cannot show prejudice. United States v. Caraway, 534 F.3d 1290, 1299
(10th Cir. 2008) (noting that under the third prong, a defendant “must demonstrate a
reasonable probability that, but for the error claimed, the result of the proceeding
would have been different). Defendant has not shown a reasonable probability exists
that had the Government disclosed the evidence, the result of the proceeding would
have been different.
      3
         Defendant also accuses the district judge of violating Canon 3(A)(4) of the
Code of Conduct for United States Judges, which provides that a judge should notify
the parties of an unauthorized ex parte communication and allow the parties an
opportunity to respond. Defendant did not raise this issue until filing his Motion for
Reconsideration with the district court. In any event, this appeal is not a judicial
disciplinary proceeding. “It therefore makes no difference on this appeal whether the
district court violated the pertinent canon unless that violation somehow could have
tainted the judgment from which [Defendant] appeals.” Law Offices of David Efron
                                           13
raised it for the first time in his Motion for Reconsideration. Thus, we must

determine whether Defendant waived or forfeited this argument.

      “We typically find waiver [as opposed to forfeiture] in cases where a party has

invited the error that it now seeks to challenge, or where a party attempts to reassert

an argument that it previously raised and abandoned below.” United States v.

McGehee, 672 F.3d 860, 873 (10th Cir. 2012). “Waiver is accomplished by intent,

but forfeiture comes about through neglect.” Id. (internal brackets omitted).

“Waiver, unlike forfeiture, requires a showing that a known right has been

intentionally relinquished or abandoned.” Id. (internal quotation marks and brackets

omitted). “A party that has waived a right is not entitled to appellate relief.” Id.

“Unlike waived theories, we will entertain forfeited theories on appeal, but we will

reverse a district court’s judgment on the basis of a forfeited theory only if failing to

do so would entrench a plainly erroneous result.” Id.

      In this case, although Defendant failed to timely raise this issue, he did not

abandon it on the record below. As such, in order to prevail in this appellate

challenge, Defendant must make a sufficient showing of plain error. Id.

Accordingly, Defendant must show “(1) there was error, (2) that is plain, (3) that




v. Matthews & Fullmer Law Firm, 782 F.3d 46, 55 (1st Cir. 2015). As discussed in
more detail in this opinion, no plain error is present. Case law from other circuits
supports the Government’s position that ex parte communications are a proper
method for addressing potential Giglio material. See infra. For this reason, we reject
Defendant’s argument.
                                           14
affects substantial rights, and (4) that seriously affects the fairness, integrity or public

reputation of judicial proceedings.” Headman, 594 F.3d at 1183.

       Even if the district court erred by having an ex parte conference with the

government, that error was not plain. To date, this circuit has not spoken on the

issue. Case law from other circuits, however, at least implicitly supports the

government’s position that ex parte communications are a proper method for

addressing potential Giglio material. United States v. Ramos-Cruz, 667 F.3d 487,

492 (4th Cir. 2012) (granting the government’s ex parte motion to allow law

enforcement witnesses to testify using pseudonyms following an ex parte hearing);

United States v. Preldakaj, 456 F. App’x 56, 59 (2d Cir. 2012) (rejecting defendant’s

argument that the court’s in camera review of potential Giglio evidence violated his

due process rights, and holding that the procedure adopted by the district court

protected the defendant’s interests and maintained the government’s legitimate right

to protect the confidentiality of its agents’ records); United States v. Blackman, 407

F. App’x 591, 592 (3d Cir. 2011) (concluding that material submitted ex parte for the

court’s in camera review did not constitute proper impeachment material and

therefore need not be disclosed to the defendant); United States v. Hamaker, 455 F.3d

1316, 1327 (11th Cir. 2006) (concluding that the government did not have to disclose

that a witness was a confidential informant based on the government’s ex parte

motion). Based on these cases allowing ex parte communications in similar

situations, any possible error would not have been obvious under the plain error

standard. United States v. Munoz, 812 F.3d 809, 816 (10th Cir. 2016); see also

                                            15
United States v. Teague, 443 F.3d 1310, 1319 (10th Cir. 2006) (“If neither the

Supreme Court nor the Tenth Circuit has ruled on the subject, we cannot find plain

error if the authority in other circuits is split.”).

       In support of his position, Defendant directs us to United States v. Carroll, 891

F. Supp. 2d 1239 (D.N.M. 2012). That case provides limited support for Defendant’s

position in that the district judge acknowledged that ex parte communications must

be used sparingly because such communications risk compromising a court’s

impartiality. Its persuasive force, however, ends there. The district court also cited

numerous cases that at least implicitly support the government’s position that ex

parte communications are a proper method for addressing potential Giglio material.

And, the court also concluded the defendant suffered no prejudice from the ex parte

communication.

       Defendant’s reliance on United States v. Minsky, 963 F.2d 870 (6th Cir.

1992), is misplaced as well. In Minsky, the Sixth Circuit held the district court erred

when it held an ex parte bench conference with the government during a trial.

Months prior to trial, the defendant requested information related to conversations

and dealings between the government and witnesses. The district court ordered the

production of all Brady material in time for effective use at trial. The government

failed to disclose Brady material in a timely manner. In reviewing the defendant’s

claim, the Sixth Circuit acknowledged that an in camera review was not only proper,

but also probably required to deal with the Giglio issue. The Court concluded that

the district court erred, however, not because it held an ex parte conference, but

                                              16
because of the eleventh-hour nature of the conference. Here, the district court held

the ex parte conference in a timely manner. Accordingly, Minsky does not provide

support for Defendant’s argument.

       As mentioned above, we review this issue for plain error. Because we have

not spoken on the issue, and other circuit’s precedent implies that ex parte

submissions are a proper method for addressing potential Giglio material, we find no

plain error.

                                            C.

       Defendant also challenges three jury pre-instructions. He argues the district

court erred (1) in stating the burden of proof; (2) in stating that the defense did not

anticipate calling witnesses; and (3) in condoning discussion about the case prior to

deliberation. Where, as here, a party does not object to the inclusion or exclusion of

a particular instruction, “we review for plain error.” United States v. Smalls, 752

F.3d 1227, 1245 (10th Cir. 2014). As stated earlier, to prevail on a claim of plain

error, Defendant must establish that “(1) there was error, (2) that is plain, (3) that

affects substantial rights, and (4) that seriously affects the fairness, integrity or public

reputation of judicial proceedings.” Headman, 594 F.3d at 1183.

       Defendant first challenges the district court’s explanation of the burden of

proof. When instructing the jury, the district court provided an appropriate

instruction on the burden of proof. In fact, a large portion of its instruction tracks

Instruction 1.05 of the Tenth Circuit Criminal Pattern Jury Instructions. The district

court instructed the jury reciting verbatim Instruction 1.05 as follows:

                                            17
      The government has the burden of proving the defendant guilty beyond a
      reasonable doubt. The law does not require a defendant to prove his
      innocence or produce any evidence at all. The government has the burden
      of proving the defendant guilty beyond a reasonable doubt, and if it fails to
      do so, you must find the defendant not guilty.
      Proof beyond a reasonable doubt is proof that leaves you firmly convinced
      of the defendant’s guilt. There are few things in this world that we know
      with absolute certainty, and in criminal cases the law does not require proof
      that overcomes every possible doubt. It is only required that the
      government’s proof exclude any reasonable doubt concerning the
      defendant’s guilt. A reasonable doubt is a doubt based on reason and
      common sense after careful and impartial consideration of all of the
      evidence in the case. If, based on your consideration of the evidence, you
      are firmly convinced that the defendant is guilty of the crimes charged, you
      must find him guilty. If, on the other hand, you think there is a real
      possibility that he is not guilty, you must give him the benefit of the doubt
      and find him not guilty.
The district court then further instructed the jury as follows:

      You are here to determine whether the government has proven the guilt of
      the defendant for the charges in the indictment beyond a reasonable doubt.
      You are not called upon to return a verdict as to the guilt or innocence of
      any other person or persons. So if the evidence in the case convinces you
      beyond a reasonable doubt of the guilt of the defendant for the crimes
      charged in the indictment, you should so find, even though you may believe
      that one or more other unindicted persons are also guilty. But if any
      reasonable doubt remains in your mind after impartial consideration of all
      of the evidence in the case, it is your duty to find the defendant not guilty.
      Prior to instructing the jury, however, the district court told the jury that it had

to find the evidence “sufficient to persuade beyond a reasonable doubt” and

“sufficient to support a verdict of guilty.” Defendant argues that the district court’s

statements regarding “sufficient” evidence confused the jury by allowing them to

convict based upon a lesser standard than beyond a reasonable doubt.

      The district court’s reasonable doubt pre-instruction does not constitute plain

error. The pre-instruction did not deny Defendant his right to have the government

                                           18
prove, and a jury find, him guilty beyond a reasonable doubt. “We do not assess the

district court’s reasonable doubt instruction in ‘artificial isolation,’ but view it ‘in the

context of the overall charge.’” United States v. Kieffer, 681 F.3d 1143, 1158 (10th

Cir. 2012) (citing Cupp v. Naughten, 414 U.S. 141, 146–47 (1973)). “[T]he proper

inquiry is not whether the instruction ‘could have’ been applied in an unconstitutional

manner, but whether there is a reasonable likelihood that the jury did so apply it.”

Victor v. Nebraska, 511 U.S. 1, 6 (1994).

       Here, the district court properly relied on the Pattern Jury Instruction. That

instruction informed the jury that the government bore the burden of proof and that

the government must prove Defendant guilty beyond a reasonable doubt. In addition,

the district court’s instructions referred to the burden of proof being “beyond a

reasonable doubt” in no fewer than fifteen separate instructions. In light of its

repeated admonition that guilt must be found “beyond a reasonable doubt,” the

district court’s use of the word “sufficient” on two occasions was not error. Viewing

the district court’s charge in its entirety, no reasonable likelihood exists that the jury

applied the wrong burden of proof.

       Defendant also asserts that the district court erred by unnecessarily pointing out

twice to the jury that Defendant did not anticipate calling witnesses. Specifically, in

its pretrial instructions, the district court said:

       The defendant is not obligated in a criminal case to prove his innocence. It
       is the government’s burden throughout this trial to prove his guilt beyond a
       reasonable doubt. The burden always rests with the government and never
       transfers to the defendant. The defendant is not required to put on any


                                              19
      evidence. He can call witnesses if he wants to. There has been an indication
      that none are expected, but if he changes his mind, that is his right . . . .
In response to defense counsel’s invocation of the exclusionary rule for witnesses,

the court also said that “I will ask each side to monitor your witnesses. Well, only

one side has them.” Defendant argues (without explanation) that Instruction 1.08 of

the Tenth Circuit Criminal Pattern Jury Instructions demonstrate the district court

erred when it made these two isolated comments.4

      Defendant makes a one-sentence argument on this point without any

contentions or reasons for them. Because his one sentence argument on this point “is

too cursorily briefed to provide a basis for reversing the district court,” United States

v. Banks, 884 F.3d 998, 1009 (10th Cir. 2018) (citing Fed. R. App. P. 28(a)(8)(A)),

we consider it waived. Id.

          Finally, Defendant contends the district court erred in condoning discussion

about the case prior to deliberation. The district court told the jury: “I don’t care if

you talk to each other about the case along the way, but you should keep an open

mind and not form any opinions or little cliques of people who think one way or

another about the case as the process moves along.”

      No Tenth Circuit or Supreme Court precedent has held that a district court

commits error by allowing jurors to discuss a case before deliberations begin. And,

the circuits do not appear uniform in their treatment of the issue. The First Circuit


      4
         Pattern Instruction 1.08 provides that the defendant has the right to remain
silent and not testify or call witnesses.

                                            20
has held that an instruction like the instruction at issue here was error. United States

v. Jadlowe, 628 F.3d 1, 18–19 (1st Cir. 2010). The Second Circuit, however, has

held that: “Jurors are permitted to have conversations amongst themselves; they must

simply steer clear of topics that would prejudice their later deliberations or taint the

reasoning of their fellow jurors.” United States v. Siegel, 271 F. App'x 115, 116–17

(2d Cir. 2008). And this Circuit has held that a district court did not commit error by

failing to admonish the jury not to discuss a pending case during lunch. United

States v. Carter, 430 F.2d 1278, 1279-80 (10th Cir. 1970). Under these

circumstances, a consensus is not evident among the circuit courts that the Court’s

instruction—which told the jurors to not form opinions or cliques of people who

think one way—was error. As such, the district court did not plainly err. See Teague,

443 F.3d at 1319 (“If neither the Supreme Court nor the Tenth Circuit has ruled on

the subject, we cannot find plain error if the authority in other circuits is split.”).

                                             D.

       In his opening brief, Defendant simply listed in his summary of the arguments

sufficiency of the evidence as to dominion and control of the methamphetamine

found in the master bedroom closet. Specifically, Defendant stated his acquittal on

the heroin count established that the jury had a reasonable doubt on the elements of

dominion and control. In his reply brief, he again provides a conclusory statement

with no case law to support his argument. Specifically, he contends: “The

government does not address the jury’s acquittal on possession for sale of heroin,

even though the heroin and the methamphetamine . . . were found in the same item of

                                             21
clothing (women’s overalls).” According to Defendant, that acquittal establishes

reasonable doubt on the elements of dominion and control.5

      We will not make arguments for Defendant that he did not make in his briefs.

O’Neal v. Ferguson Const. Co., 237 F.3d 1248, 1257 n.1 (10th Cir. 2001). The

Federal Rules of Appellate Procedure require that the “appellant’s brief must

contain . . . appellant’s contentions and the reasons for them, with citations to the

authorities . . . on which the appellant relies.” Fed. R. App. P. 28(a)(8)(A). Simply

listing an issue in an appellate brief without argument or citation to authority or

raising a similar argument for the first time at oral argument will not suffice to

present the issue to the Court. Christian Heritage Acad. v. Okla. Secondary Sch.

Activities Ass’n, 483 F.3d 1025, 1031 (10th Cir. 2007) (“Where an appellant lists an

issue, but does not support the issue with argument, the issue is waived on appeal.”).

Accordingly, we decline to address Defendant’s summarily raised sufficiency of the

evidence arguments.

                                           E.

      In his Motion for Reconsideration on the motion for new trial, Defendant

raised ineffective assistance of counsel. We have long held that ineffective

assistance of counsel claims “should be brought in collateral proceedings, not on

direct appeal.” United States v. Galloway, 56 F.3d 1239, 1240 (10th Cir. 1995) (en

banc). Indeed, such claims brought on direct appeal “are presumptively dismissible,


      5
        At oral argument, for the first time, Defendant challenged the sufficiency of
the evidence as to his dominion and control of the closet on the balcony.
                                           22
and virtually all will be dismissed.” Id. For effective appellate review, a district

court must develop a factual record and address the claim in the first instance. Id.

“Even if evidence is not necessary, at the very least counsel accused of deficient

performance can explain their reasoning and actions, and the district court can render

its opinion on the merits of the claim.” Id.

       In this case, the district court did not address the argument on the merits,

holding that Defendant did not timely file his Motion for Reconsideration. “An

opinion by the district court is a valuable aid to appellate review for many reasons,

not the least of which is that in most cases the district court is familiar with the

proceedings and has observed counsel’s performance, in context, firsthand.” Id.

Defendant’s ineffective assistance of counsel claim should be presented to the district

court in a collateral proceeding so that the reviewing court can have the benefit of the

district court’s views. Accordingly, we decline to address the merits of Defendant’s

ineffective assistance of counsel claim.

                                            F.

       In conclusion, for the reasons set forth above, Defendant’s challenges to the

district court’s decision regarding materiality, as well as his additional arguments

regarding due process, ineffective assistance of counsel, the jury instructions, and

sufficiency of the evidence, are without merit.6


       6
         Defendant, in a conclusory fashion, urges us to vacate his judgment of
conviction and sentence and remand for a new trial under the cumulative error
doctrine. Although Defendant mentions in his statement of issues “the cumulative
effect of the errors,” no heading of his opening brief relates to this topic, and his
                                            23
      AFFIRMED.


                                            Entered for the Court


                                            Joel M. Carson III
                                            Circuit Judge




reply brief offers a similar conclusory statement, directed only to the instructional
errors. As mentioned above, listing an issue in an appellate brief without argument
or citation to authority does not sufficiently present the issue to the Court. Christian
Heritage Acad. v. Okla. Secondary Sch. Activities Ass’n, 483 F.3d 1025, 1031 (10th
Cir. 2007). Accordingly, we do not reach Defendant’s cumulative error argument.
                                           24